
	
		I
		111th CONGRESS
		2d Session
		H. R. 5976
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Sires (for
			 himself, Ms. Richardson,
			 Mr. Cohen, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve the efficiency, operation, and security of the
		  national transportation system to move freight by leveraging investments and
		  promoting partnerships that advance interstate and foreign commerce, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Focusing Resources, Economic Investment, and Guidance to
			 Help Transportation Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—FREIGHT TRANSPORTATION POLICY AND STRATEGIC
				DEVELOPMENT
					Sec. 101. Federal Government role in freight
				transportation.
					Sec. 102. Office of freight planning and
				development.
					Sec. 103. Transportation investment data and planning
				tools.
					Title II—FREIGHT TRANSPORTATION INVESTMENT
					Sec. 201. National freight infrastructure investment
				grants.
					Sec. 202. Port infrastructure development
				initiative.
				
			IFREIGHT
			 TRANSPORTATION POLICY AND STRATEGIC DEVELOPMENT
			101.Federal
			 Government role in freight transportation
				(a)In
			 GeneralSubchapter I of chapter 3 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						310.National
				freight transportation policy
							(a)National Freight
				Transportation PolicyIt is the policy of the United States to
				improve the efficiency, operation, and security of the national transportation
				system to move freight by leveraging investments and promoting partnerships
				that advance interstate and foreign commerce, promote economic competitiveness
				and job creation, improve the safe and efficient mobility of goods, and protect
				the public health and the environment.
							(b)ObjectivesThe
				objectives of the policy are—
								(1)to target
				investment in freight transportation projects that strengthen the economic
				competitiveness of the United States with a focus on domestic industries and
				businesses and the creation of high-value jobs;
								(2)to promote and
				advance energy conservation and the environmental sustainability of freight
				movements;
								(3)to facilitate and
				advance the safety and health of the public, including communities adjacent to
				freight movements;
								(4)to provide for
				systematic and balanced investment to improve the overall performance and
				reliability of the national transportation system to move freight, including
				ensuring trade facilitation and transportation system improvements are mutually
				supportive;
								(5)to promote
				partnerships between Federal, State, and local governments, the private sector,
				and other transportation stakeholders to leverage investments in freight
				transportation projects; and
								(6)to encourage
				adoption of operational policies, such as intelligent transportation systems,
				to improve the efficiency of freight-related transportation movements and
				infrastructure.
								(c)Goals
								(1)In
				generalThe goals of the policy are—
									(A)to reduce
				transportation infrastructure-related delays of goods and commodities entering
				into and out of international points of entry on an annual basis;
									(B)to increase travel
				time reliability on major freight corridors that connect major population
				centers to freight generators and international gateways on an annual
				basis;
									(C)to reduce by 10
				percent the number of freight transportation-related fatalities by 2015;
									(D)to reduce national
				freight transportation-related carbon dioxide levels by 40 percent by 2030;
				and
									(E)to reduce freight
				transportation-related air, water, and noise pollution and impacts on
				ecosystems and communities on an annual basis.
									(2)BaselinesNot
				later than 2 years after the date of enactment of the Focusing Resources,
				Economic Investment, and Guidance to Help Transportation Act of 2010, the
				Secretary shall develop baselines for the goals and shall determine appropriate
				methods of data collection to measure the attainment of the goals, utilizing
				the tools and data developed under section 103 of that Act.
								(3)AuthorityNotwithstanding
				any other provision of law in effect as of the date of enactment of the
				Focusing Resources, Economic Investment, and Guidance to Help Transportation
				Act of 2010, the Secretary may, through a process of public notice and comment
				and with reasonable prior notice to the Senate Committee on Commerce, Science,
				and Transportation and the House of Representatives Committee on Transportation
				and Infrastructure preceding any significant change, consistent with the public
				interest, amend the goals under this subsection or develop additional goals to
				effectively meet the policy and objectives set forth in this
				section.
								.
				(b)Conforming
			 AmendmentsThe table of contents for chapter 3 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 309 the following:
					
						
							310. National freight transportation
				policy.
						
						.
				102.Office of
			 Freight Planning and Development
				(a)In
			 GeneralSection 102 of title 49, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (h) as subsection (i); and
					(2)by inserting after
			 subsection (g) the following:
						
							(h)Office of
				Freight Planning and Development
								(1)EstablishmentThere
				is established within the Office of the Secretary an Office of Freight Planning
				and Development. The Office shall—
									(A)coordinate
				investment of Federal funding to improve the efficiency of the national
				transportation system to move freight consistent with the policy, objectives,
				and goals of section 310;
									(B)facilitate
				communication among government, public, and private freight transportation
				stakeholders;
									(C)support the
				Secretary in the development of the National Freight Transportation Strategic
				Plan; and
									(D)carry out other
				duties, as prescribed by the Secretary.
									(2)OrganizationThe
				head of the Office shall be the Assistant Secretary of Freight Planning and
				Development.
								(3)National freight
				transportation strategic plan
									(A)DevelopmentNot
				later than 2 years after the date of enactment of the Focusing Resources,
				Economic Investment, and Guidance to Help Transportation Act of 2010, the
				Secretary shall develop a long-term National Freight Transportation Strategic
				Plan to guide planning and investments in the national transportation system to
				move freight to achieve the policy, objectives, and goals set forth in section
				310.
									(B)ContentsThe
				Plan shall include—
										(i)an
				assessment of the current national transportation system to move freight and
				the system’s ability to achieve the policy, objectives, and goals set forth in
				section 310;
										(ii)an analysis of
				emerging and long-term projected trends in economic and national trade
				policies, public health, and environmental conditions that will impact the
				performance, needs, and uses of the national transportation system to move
				freight;
										(iii)a description of
				the major challenges to effectively meeting the policy, objectives, and goals
				set forth in section 310 and a plan to address such challenges;
										(iv)a
				proposed investment plan to develop priorities for Federal investments to
				implement the policy, objectives, and goals in section 310 and a strategy to
				develop the coalitions, partnerships, and other collaborative financing efforts
				necessary to ensure stable, reliable funding and completion of freight
				corridors and projects;
										(v)guidelines to
				encourage the appropriate balance of means to finance the national
				transportation system to move freight to implement the Plan and the investment
				plan proposed under clause (iv); and
										(vi)a
				list of priority freight corridors and gateways to be improved and developed to
				meet the policy, objectives, and goals set forth in section 310.
										(C)Plan
				developmentIn developing the Plan, the Secretary shall—
										(i)consult with
				appropriate Federal agencies, State, local, and tribal governments, public and
				private transportation stakeholders, organizations representing transportation
				employees, appropriate foreign governments, and other interested
				parties;
										(ii)consider ongoing
				Federal, State, and corridor-wide transportation plans;
										(iii)provide for
				public notice and comment, including public hearings; and
										(iv)as appropriate,
				establish advisory committees to assist with developing the Plan.
										(D)Submission and
				publicationUpon completion of the Plan, the Secretary
				shall—
										(i)post it on the
				Department of Transportation’s public Web site; and
										(ii)submit it to the
				Senate Committee on Commerce, Science, and Transportation, the Senate Committee
				on Appropriations, the House of Representatives Committee on Transportation and
				Infrastructure, and the House of Representatives Committee on
				Appropriations.
										(E)ImplementationNotwithstanding
				any other provision of law in effect on the date of enactment of the Focusing
				Resources, Economic Investment, and Guidance to Help Transportation Act of
				2010, the Secretary shall—
										(i)implement the Plan
				consistent with sections 302, 5503, 10101, and 13101 of this title and section
				101 of title 23 to the extent that such sections do not conflict with the
				policy, objectives, and goals established by section 310;
										(ii)review and revise
				as necessary all relevant freight transportation planning requirements to
				ensure that such requirements require that regional, State, and local surface
				transportation planning efforts funded with Federal funds are consistent with
				the policy, objectives, and goals established by section 310; and
										(iii)require
				recipients of Federal noncompetitively awarded transportation funds and
				competitively awarded freight-related grant funds to submit a comprehensive
				annual report on the use of such funds used for freight projects, including a
				description of—
											(I)which projects and
				priorities were funded with such funds;
											(II)the rationale and
				method employed for apportioning such funds to the projects and priorities;
				and
											(III)how the
				obligation of such funds is consistent with or advances the policy and
				objectives established by section 310 and the Plan.
											(F)Progress
				reportsThe Secretary shall submit biennial progress reports on
				the implementation of the Plan beginning 2 years after the date on which the
				Secretary posts the completed Plan on the Department’s Web site. The progress
				reports shall—
										(i)describe progress
				made toward fully implementing the Plan and achieving the policy, objectives,
				and goals established under section 310;
										(ii)describe
				challenges and obstacles to full implementation;
										(iii)describe updates
				to the Plan necessary to reflect changed circumstances or new developments;
				and
										(iv)make policy and
				legislative recommendations the Secretary believes are necessary and
				appropriate to fully implement the Plan.
										(G)DataThe
				Secretary may conduct studies, gather information, and require the production
				of data necessary to develop or update the Plan.
									(H)FundingThere
				is authorized to be appropriated to the Secretary of Transportation $3,000,000
				to implement this
				subsection.
									.
					(b)Conforming
			 Amendments
					(1)Section 102(e) of
			 title 49, United States Code, is amended by striking 4 and
			 inserting 5.
					(2)Section 5315 of
			 title 5, United States Code, is amended by striking (4) in the
			 item relating to Assistant Secretaries of Transportation and inserting
			 (5).
					103.Transportation
			 investment data and planning tools
				(a)In
			 GeneralNot later than one year after the date of enactment of
			 this Act, the Secretary shall—
					(1)develop new tools
			 or improve existing tools to support an outcome-oriented, performance-based
			 approach to evaluate proposed freight-related and other transportation
			 projects. These new or improved tools shall include—
						(A)a systematic
			 cost-benefit analysis;
						(B)an evaluation of
			 external effects on congestion, pollution, the environment, and the public
			 health;
						(C)a valuation of
			 modal alternatives; and
						(D)other elements to
			 assist in effective transportation planning; and
						(2)facilitate the
			 collection of transportation-related data to support a broad range of
			 evaluation methods and techniques such as demand forecasts, modal diversion
			 forecasts, estimates of the effect of proposed investments on congestion,
			 pollution, public health, and other factors, to assist in making transportation
			 investment decisions. At a minimum, the Secretary, in consultation with other
			 relevant Federal agencies, shall consider any improvements to the Commodity
			 Flow Survey that reduce identified freight data gaps and deficiencies and help
			 evaluate forecasts of transportation demand.
					(b)ConsultationTo
			 the extent practicable, the Secretary shall consult with Federal, State, and
			 local transportation planners to develop, improve, and implement the tools and
			 collect the data in subsection (a).
				IIFREIGHT
			 TRANSPORTATION INVESTMENT
			201.National
			 freight infrastructure investment grants
				(a)Establishment of
			 ProgramChapter 55 of title 49, United States Code, is amended by
			 adding at the end the following:
					
						IIIFINANCIAL
				ASSISTANCE
							5581.National
				freight infrastructure investment grants
								(a)Establishment of
				ProgramThe Secretary of Transportation shall establish a
				competitive grant program to provide financial assistance for capital
				investments that improve the efficiency of the national transportation system
				to move freight.
								(b)Eligible
				ProjectsAn applicant is eligible for a grant under this section
				for—
									(1)a port development
				or improvement project;
									(2)a multimodal
				terminal facility project;
									(3)a land port of
				entry project;
									(4)a freight rail
				improvement or capacity expansion project;
									(5)an intelligent
				transportation system project primarily for freight benefit that reduces
				congestion or improves safety;
									(6)a project that
				improves access to a port or terminal facility; or
									(7)planning,
				preparation, or design of any project described in paragraph (1), (2), (3),
				(4), (5), or (6).
									(c)Project
				Selection CriteriaIn determining whether to award a grant to an
				eligible applicant under this section, the Secretary shall consider the extent
				to which the project—
									(1)supports the
				objectives of the National Freight Transportation Strategic Plan developed
				under section 102(h)(3);
									(2)leverages Federal
				investment by encouraging non-Federal contributions to the project, including
				contributions from public-private partnerships;
									(3)improves the
				mobility of goods and commodities;
									(4)incorporates new
				and innovative technologies, including freight-related intelligent
				transportation systems;
									(5)improves energy
				efficiency or reduces greenhouse gas emissions;
									(6)helps maintain or
				protect the environment, including reducing air and water pollution;
									(7)reduces
				congestion;
									(8)improves the
				condition of the freight infrastructure, including bringing it into a state of
				good repair;
									(9)improves safety,
				including reducing transportation accidents, injuries, and fatalities;
									(10)demonstrates that
				the proposed project cannot be readily and efficiently realized without Federal
				support and participation; and
									(11)enhances national
				or regional economic development, growth, and competitiveness.
									(d)PriorityThe
				Secretary shall give priority to projects that have the highest system
				performance improvement relative to their benefit-cost analysis, as measured by
				the tools developed under section 103 of the Focusing Resources, Economic
				Investment, and Guidance to Help Transportation Act of 2010.
								(e)Letters of
				Intent
									(1)The Secretary may
				issue a letter of intent to an applicant announcing an intention to obligate,
				for a major capital project under this subsection, an amount from future
				available budget authority specified in law that is not more than the amount
				stipulated as the financial participation of the Secretary in the
				project.
									(2)At least 30 days
				before issuing a letter under paragraph (1) of this subsection, the Secretary
				shall notify in writing the Senate Committee on Commerce, Science, and
				Transportation and the House of Representatives Committee on Transportation and
				Infrastructure of the proposed letter or agreement. The Secretary shall include
				with the notification a copy of the proposed letter or agreement, the criteria
				used under subsection (c) for selecting the project for a grant award, and a
				description of how the project meets such criteria.
									(3)An obligation or
				administrative commitment may be made only when amounts are made available. The
				letter of intent shall state that the contingent commitment is not an
				obligation of the Federal Government, and is subject to the availability of
				funds under Federal law and to Federal laws in force or enacted after the date
				of the contingent commitment.
									(f)Federal Share of
				Net Project Cost
									(1)Based on
				engineering studies, studies of economic feasibility, and information on the
				expected use of equipment or facilities, the Secretary shall estimate the net
				project cost.
									(2)The Federal share
				of a grant for the project shall not exceed 80 percent of the project net
				capital cost.
									(3)The Secretary
				shall give priority in allocating future obligations and contingent commitments
				to incur obligations to grant requests seeking a lower Federal share of the
				project net capital cost.
									(g)Cooperative
				Agreements
									(1)In
				generalAn applicant may enter into an agreement with any public,
				private, or nonprofit entity to cooperatively implement any project funded with
				a grant under this subchapter.
									(2)Forms of
				participationParticipation by an entity under paragraph (1) may
				consist of—
										(A)ownership or
				operation of any land, facility, vehicle, or other physical asset associated
				with the project;
										(B)cost sharing of
				any project expense or non-Federal share of the project cost, including in-kind
				contributions;
										(C)carrying out
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
										(D)any other form of
				participation approved by the Secretary.
										(h)Oversight
				Program
									(1)Establishment
										(A)In
				generalThe Secretary shall establish an oversight program to
				monitor the effective and efficient use of funds authorized to carry out this
				section.
										(B)Minimum
				requirementAt a minimum, the program shall be responsive to all
				areas relating to financial integrity and project delivery.
										(2)Financial
				integrity
										(A)Financial
				management systemsThe Secretary shall perform annual reviews
				that address elements of the applicant’s financial management systems that
				affect projects approved under subsection (a).
										(B)Project
				costsThe Secretary shall develop minimum standards for
				estimating project costs and shall periodically evaluate the practices of
				applicants for estimating project costs, awarding contracts, and reducing
				project costs.
										(3)Project
				deliveryThe Secretary shall perform annual reviews that address
				elements of the project delivery system of an applicant, which elements include
				one or more activities that are involved in the life cycle of a project from
				conception to completion of the project.
									(4)Responsibility
				of the applicants
										(A)In
				generalEach applicant shall submit to the Secretary for approval
				such plans, specifications, and estimates for each proposed project as the
				Secretary may require.
										(B)Applicant
				subrecipientsThe applicant shall be responsible for determining
				that a subrecipient of Federal funds under this section has—
											(i)adequate project
				delivery systems for projects approved under this section; and
											(ii)sufficient
				accounting controls to properly manage such Federal funds.
											(C)Periodic
				reviewThe Secretary shall periodically review the monitoring of
				subrecipients by the applicant.
										(5)Specific
				oversight responsibilitiesNothing in this section shall affect
				or discharge any oversight responsibility of the Secretary specifically
				provided for under this title or other Federal law.
									(i)Major
				Projects
									(1)In
				generalA recipient of a grant for a project under this section
				with an estimated total cost of $500,000,000 or more, and a recipient for such
				other projects as may be identified by the Secretary, shall submit to the
				Secretary for each project—
										(A)a project
				management plan; and
										(B)an annual
				financial plan.
										(2)Project
				management planA project management plan shall document—
										(A)the procedures and
				processes that are in effect to provide timely information to the project
				decisionmakers to effectively manage the scope, costs, schedules, quality of,
				and the Federal requirements applicable to, the project; and
										(B)the role of the
				agency leadership and management team in the delivery of the project.
										(3)Financial
				planA financial plan shall—
										(A)be based on
				detailed estimates of the cost to complete the project; and
										(B)provide for the
				annual submission of updates to the Secretary that are based on reasonable
				assumptions, as determined by the Secretary, of future increases in the cost to
				complete the project.
										(j)Other
				ProjectsA recipient of Federal financial assistance for a
				project under this title with an estimated total cost of $100,000,000 or more
				that is not covered by subsection (i) shall prepare an annual financial plan.
				Annual financial plans prepared under this subsection shall be made available
				to the Secretary for review upon the request of the Secretary.
								(k)Other Terms and
				ConditionsThe Secretary shall determine what additional grant
				terms and conditions are necessary and appropriate to meet the requirements of
				this section.
								(l)RegulationsWithin
				1 year after the date of enactment of the Focusing Resources, Economic
				Investment, and Guidance to Help Transportation Act of 2010, the Secretary
				shall prescribe regulations to implement this section.
								(m)Applicant
				DefinedIn this subchapter, the term applicant
				includes a State, a political subdivision of a State, government-sponsored
				authorities and corporations, and the District of Columbia.
								(n)Secretarial
				Oversight
									(1)The Secretary may
				use no more than 1 percent of amounts made available in a fiscal year for
				capital projects under this subchapter to enter into contracts to oversee the
				construction of such projects.
									(2)The Secretary may
				use amounts available under paragraph (1) of this subsection to make contracts
				for safety, procurement, management, and financial compliance reviews and
				audits of a recipient of amounts under paragraph (1).
									(3)The Federal
				Government shall pay the entire cost of carrying out a contract under this
				subsection.
									.
				(b)Conforming
			 AmendmentThe table of contents for chapter 55 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						
							Subchapter III—Financial
				Assistance
							5581. National freight infrastructure
				investment
				grants.
						
						.
				202.Port
			 infrastructure development initiativeSection 50302(c)(3)(C) of title 46, United
			 States Code, is amended to read as follows:
				
					(C)TransfersAmounts
				appropriated or otherwise made available for any fiscal year for a marine
				facility or intermodal facility that includes maritime transportation may be
				transferred, at the option of the recipient of such amounts, to the Fund and
				administered by the Administrator as a component of a project under the
				program.
					.
			
